EXHIBIT 10.1
 
RENEE M. DAUGHETEE, ESQ.: SBN 257018
THE DAUGHETEE LAW FIRM
18881 Von Karman Ave., 16th Floor
Irvine, California 92612
(949) 608-0832 Tel/ (949) 660-0342 Fax
Email:rdaughetee@hotmail.com


Attorneys for Plaintiff ASCENDIANT CAPITAL GROUP, LLC


TROYGOULD PC
Kenneth J. MacArthur, State Bar No. 175906
Lawrence P. Schnapp, State Bar No. 141273
1801 Century Park East, Suite 1600
Los Angeles, California 90067-2367
(310) 553-4441 Tel/ (310) 201-4746 Fax
Email:           kjm@troygould.com


Attorneys for Defendant SIONIX CORPORATION












SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES
 


 
ASCENDIANT CAPITAL GROUP, LLC
 
Plaintiff,
 
v.
 
SIONIX CORPORATION
 
Defendant.
 
 
Case No. SC109121
 
Assigned For All Purposes To:
Hon. Jacqueline Connor
 
STIPULATION FOR SETTLEMENT OF CLAIMS
 
[Proposed Order Filed Concurrently]
 
Complaint Filed:                            August 9, 2010
Trial Date:                                      None Set






 
 
 

--------------------------------------------------------------------------------

 
Plaintiff Ascendiant Capital Group, LLC (“Ascendiant”), on the one hand, and
Defendant Sionix Corporation (“Sionix”), on the other hand, stipulate to the
facts, terms, and conditions contained in the [Proposed] Order Approving
Settlement (“Order”), attached hereto and incorporated by this reference, and
further stipulate and agree as follows:

1.           Ascendiant and Sionix request that the Court enter an order
substantially in the form of the concurrently filed proposed Order.

2.           Sionix designs and develops turnkey stand-alone water treatment
systems intended for municipalities (both potable and wastewater), industry
(both make-up water and wastewater), mining, energy production, emergency
response, military and small residential communities.  Sionix is a public
company whose stock is traded on the OTC Bulletin Board under the trading symbol
“SINX”.

3.           Ascendiant owns $520,773.06 in claims against Sionix (the
“Claims”), which Ascendiant purchased from various creditors of Sionix,
including Mark McGeady, Robert McCray, Dawn Lowe, and Rubenstein Public
Relations, Inc. (collectively the “Creditors”).  The Claims arose out of
accounting, public relations and management services provided on behalf of
Sionix.  The Claims are currently past due in the full amount.  Although as
discussed below Ascendiant has agreed to dismiss all of the Claims, Ascendiant
may, in its sole discretion, purchase claims from other persons or entities who
have provided goods or services to Sionix, and nothing provided for in this
Stipulation is intended to have any effect on any such claims, other than the
Claims.

4.           Sionix desires to settle the Claims in exchange for the issuance to
Ascendiant of shares of Sionix’s common stock.  Ascendiant is willing to accept
such shares in accordance with the terms of this Stipulation, and to dismiss the
Claims with prejudice, subject to court approval following a hearing as required
by Section 3(a)(10) of the Securities Act of 1933, as amended.  Section 3(a)(10)
provides in its entirety as follows:




 
1

--------------------------------------------------------------------------------

 

“Section 3 -- Classes of Securities under this Title

(a)           Exempted securities.  Except as hereinafter expressly provided,
the provisions of this title shall not apply to any of the following classes of
securities:

(10)           Except with respect to a security exchanged in a case under title
11 of the United States Code, any security which is issued in exchange for one
or more bona fide outstanding securities, claims or property interests, or
partly in such exchange and partly for cash, where the terms and conditions of
such issuance and exchange are approved, after a hearing upon the fairness of
such terms and conditions at which all persons to whom it is proposed to issue
securities in such exchange shall have the right to appear, by any court, or by
any official or agency of the United States, or by any State or Territorial
banking or insurance commission or other governmental authority expressly
authorized by law to grant such approval;
….  (Emphasis added.)”

5.           Ascendiant is the sole person to whom the shares are proposed to be
issued, and is therefore the only person entitled to notice of hearing and an
opportunity to be heard in accordance with the statute.  Ascendiant has agreed
to the proposed settlement terms and conditions, and believes that they are
sufficiently fair such that Ascendiant is willing to enter into this
Stipulation.  Accordingly, both parties request court approval of the settlement
provided for herein (following the hearing referred to in the next sentence) as
fair, reasonable and adequate.  The parties have agreed to jointly submit this
Stipulation to the Court, on an ex parte basis, and request that the Court enter
an Order approving this Stipulation at the ex parte hearing thereon.

6.           It is the intent and effect of this Stipulation that the Order,
when signed, shall end, finally and forever, any claims to compensation of any
kind or nature which Ascendiant had, now has, or may assert in the future
against Sionix arising out of the Claims.  In this regard, and subject to
compliance with the Order, effective upon the execution of the Order, Ascendiant
hereby releases and forever discharges Sionix, including all of its employees,
officers, directors, affiliates and attorneys, from any and all claims, demands,
obligations (fiduciary or otherwise), and causes of action, whether known or
unknown, suspected or unsuspected, arising out of, connected with, or incidental
to the Claims.  Ascendiant further agrees that with respect to the matters
released herein, Ascendiant expressly waives any and all rights and benefits
conferred upon it by the provisions of Section 1542 of the California Civil Code
and any similar law of any state or territory of the United States.  Section
1542 of the California Civil Code reads:




 
2

--------------------------------------------------------------------------------

 


§ 1542 General Release—Claims Extinguished.  A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.

 
7.           In full and final settlement of the Claims, and in accordance with
the terms hereof, Sionix will issue and deliver to Ascendiant a total of
4,000,000 shares of common stock of Sionix (the “Settlement Shares”).

8.           No later than the second business day following the date that
Sionix receives notice that the Order has been entered, Sionix shall transmit by
facsimile and overnight delivery an irrevocable and unconditional instruction to
Sionix’s stock transfer agent, to immediately credit the 4,000,000 Settlement
Shares to Ascendiant’s balance account with The Depository Trust Company (DTC)
through the Fast Automated Securities Transfer (FAST) Program of DTC’s
Deposit/Withdrawal Agent Commission (DWAC) system, without any restriction on
transfer, time being of the essence.

10.           Sionix represents and warrants that the shares of common stock
provided for above are duly authorized and, when issued pursuant to the Order,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens, encumbrances and preemptive and similar rights to subscribe for or
purchase securities.  Sionix has reserved from its duly authorized capital stock
a number of shares of common stock at least equal to the number of shares which
could be issued pursuant to the terms of this Stipulation.

11.           For so long as Ascendiant or any of its affiliates holds any
shares of common stock of Sionix, neither Ascendiant nor any of its affiliates
will: (i) vote any shares of Common Stock owned or controlled by it, or solicit
any proxies or seek to advise or influence any person with respect to any voting
securities of Sionix; or (ii) engage or participate in any actions, plans or
proposals which relate to or would result in (a) Ascendiant or any of its
affiliates acquiring additional securities of Sionix, alone or together with any
other person, which would result in Ascendiant and its affiliates collectively
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of Sionix, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Sionix or any of its subsidiaries, (c) a sale or transfer of a
material amount of assets of Sionix or any of its subsidiaries, (d) any change
in the present board of directors or management of Sionix, including any plans
or proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of Sionix, (f) any other material change in Sionix’s business or
corporate structure, (g) changes in Sionix’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Sionix by any person, (h) causing a class of securities of Sionix to
be delisted from a national securities exchange or to cease to be authorized to
be quoted in an inter-dealer quotation system of a registered national
securities association, (i) causing a class of equity securities of Sionix
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Securities Exchange Act of 1934, or (j) taking any action, intention,
plan or arrangement similar to any of those enumerated above.  The provisions of
this paragraph may not be modified or waived without further order of the Court.



 
3

--------------------------------------------------------------------------------

 


12.           Counsel for each of the parties to this Stipulation represents
that they have fully explained to their client the legal effect of this
Stipulation and the Order, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Stipulation.

13.           This Stipulation may be enforced by any party hereto by a motion
under California Code of Civil Procedure section 664.6, or by any procedure
permitted by law in the Superior Court of Orange County.

14.           Each party hereto waives a statement of decision and the right to
appeal from the Order after its entry.  Each party shall bear its own attorney’s
fees, expenses and costs.

15.           This Stipulation may be executed in counterparts and by facsimile,
each of which shall constitute an original and all of which together shall be
deemed together as a single document.

16.           Notwithstanding anything in this Stipulation to the contrary,
Ascendiant shall have the right to revoke this Stipulation in the event that the
Court does not issue this Order by August 20, 2010.


 
4

--------------------------------------------------------------------------------

 

Approved as to form and content:


DATED:  August 18, 2010
THE DAUGHETEE LAW FIRM        
 
By: 
/s/ RENEE M. DAUGHETEE
 
 
 
RENEE M. DAUGHETEE
Attorneys for Plaintiff
ASCENDIANT CAPITAL GROUP, LLC
         
 
 
 
 
DATED:  August 18, 2010
TROYGOULD PC
            By: 
/s/ LAWRENCE P. SCHNAPP
     
Kenneth J. Mac Arthur
Lawrence P. Schnapp
Attorneys for Defendant
SIONIX CORPORATION
                 
DATED: August 18, 2010
ASCENDIANT CAPITAL GROUP, LLC
            By: 
/s/ BRADLEY J. WILHITE
     
Name:  Bradley J. Wilhite
Title:    Managing Director
                 
DATED: August 18, 2010
SIONIX CORPORATION
            By: 
/s/ DAVID WELLS
     
Name: David Wells
Title:   CFO
 


 
 
5